The opinion of the Court was delivered by
Rogers, J.
It seems to have been the practice, in some counties, under the Act of the 20th of March 1810, to charge a counsel fee of |4 in addition to a judgment fee, and 50 cents per day for every day the party attended on the appeal. Without deciding on the propriety of this construction, we are of opinion that since the Act of 1833 there is no foundation for any such practice. The latter Act, which alters and supplies the former, repeals so much as allows a counsel fee and daily pay. This point, we conceive, is virtually decided in Lindsey v. Corah, (7 Watts 235). The counsel fee and daily pay were intended as a penalty on the appellant for taking an unjust appeal, and a compensation to the appellee where the judgment was less favourable — a provision which nowhere appears in the Act of 1833, and which is inconsistent with it. The costs are made to abide the event of the suit without regard to the amount recovered, or whether the judgment may or may not be more favourable to the party entering the appeal.
Judgment affirmed.